UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4818


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CEPHUS BERNARD GLENN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cr-01456-HMH-1)


Submitted:    December 31, 2008             Decided:   January 12, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Pursuant to a written plea agreement, Cephus Bernard

Glenn pled guilty to one count of possession of a firearm by a

convicted        felon,     in     violation           of     18      U.S.C.       §§ 922(g)(1),

924(a)(2),       (e)     (2006),      and    one      count     of    possession        with    the

intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).                                    As part

of the plea agreement, Glenn waived his right to contest his

conviction or sentence on direct appeal.                           Glenn was sentenced to

two    concurrent        terms     of     60      months’       imprisonment.            He     now

appeals.        His attorney has filed a brief pursuant to Anders v.

California,       386     U.S.    738       (1967),      stating       that     there     are    no

meritorious        issues       for     appeal        but     questioning          whether      the

district court complied with the requirements of Fed. R. Crim.

P.    11   in    accepting       Glenn’s       guilty       plea      and    whether     Glenn’s

sentence is reasonable.               Glenn was informed of his right to file

a    pro   se   supplemental          brief,      but    he     has    not     done    so.      The

Government        does    not      seek      to       enforce      the      plea      agreement’s

appellate waiver. ∗          Finding no error in Glenn’s conviction and

sentence, we affirm.


       ∗
       Because the Government has not sought to enforce Glenn’s
appellate waiver, we need not consider whether the waiver is
dispositive of this appeal.    See United States v. Brock, 211
F.3d 88, 90 n.1 (4th Cir. 2000) (declining to consider an appeal
waiver that arguably barred the appeal on one issue because the
(Continued)
                                                  2
            Because Glenn did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.                       See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                       Our review of

the transcript of the plea hearing leads us to conclude that the

district court substantially complied with the mandates of Fed.

R. Crim. P. 11 in accepting Glenn’s guilty plea and that the

court’s    omissions       did     not    affect   Glenn’s     substantial      rights.

Critically,       the     transcript       reveals    that     the   district      court

ensured the plea was supported by an independent factual basis

and that Glenn entered the plea knowingly and voluntarily with

an   understanding        of   the    consequences.          See   United   States    v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                          Further,

Glenn does not suggest that he would have declined to plead

guilty    had    the    district       court’s     Rule   11   colloquy     been   more

exacting.       Accordingly, we discern no plain error.

            We     turn     next     to    Glenn’s    sentence.        We   review    a

criminal    sentence        for      reasonableness,      applying     an   abuse    of

discretion standard.              Gall v. United States, 128 S. Ct. 586,



Government had expressly elected not to argue waiver with regard
to that issue); cf. United States v. Blick, 408 F.3d 162, 168-69
(4th Cir. 2005) (enforcing a plea agreement’s appeal waiver
where the Government sought enforcement, the issues raised fell
within the waiver’s scope, and no claim was present that the
Government breached its obligations under the plea agreement).



                                             3
594-97 (2007); United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008).       We    must     first       determine           whether    the    district       court

committed any “significant procedural error.”                               Gall, 128 S. Ct.

at 597.      We then consider the substantive reasonableness of the

sentence, and may apply a presumption of reasonableness to a

sentence within the Guidelines range.                         Go, 517 F.3d at 218.

             The district court properly consolidated the counts of

conviction and calculated Glenn’s Guidelines range at 60 to 71

months’    imprisonment.                After     hearing           from    Glenn’s     counsel,

Glenn’s    family        member       and    Glenn      himself       and    considering       the

Guidelines as advisory and the 18 U.S.C.A. § 3355(a) (West Supp.

2008)     factors,       the     district         court        sentenced       Glenn    to     two

concurrent terms of 60 months’ imprisonment.                                The sentence for

the   drug    possession          conviction           is     the     minimum      required     by

statute.      We     recently         observed         that     a    “statutorily       required

sentence . . . is per se reasonable.”                          United States v. Farrior,

535 F.3d 210, 224 (4th Cir. 2008).                             Further, Glenn’s within-

Guidelines        sentence        for       the       gun     possession       conviction       is

presumptively reasonable, Go, 517 F.3d at 218, and Glenn has not

rebutted this presumption.                   Therefore, we conclude that Glenn’s

sentence is reasonable.

             We have examined the entire record in this case in

accordance        with    the    requirements           of     Anders,       and   we   find   no

meritorious        issues       for     appeal.             Accordingly,      we    affirm     the

                                                  4
district    court’s     judgment.    This   court      requires      counsel   to

inform her client, in writing, of his right to petition the

Supreme Court of the United States for further review.                   If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                 Counsel’s

motion must state that a copy of the motion was served on the

client.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before    the   court   and   argument   would   not    aid    the   decisional

process.

                                                                       AFFIRMED




                                     5